Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 17 March 2021 is acknowledged.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (US 20110199047 A1).
Regarding claim 1, Fujii discloses a  charging socket (8, Figs 1-3) for an electrically driven vehicle (Para. 0008) comprising: a main body (outer housing as shown in Fig. 1 connecting a charging cable 6 to a vehicle 3); at least one contact section (inner portion of the charging socket 8 which mates with receiving port 11, Figs. 2 and 3) within the main body having electrical contacts (10a and 10b, Fig. 3, Para. 0032) for receiving in an interlocking manner a mating contact section of a charging at least one heating element (heating unit 25, Figs. 2 and 3, Para. 0035 -0036) within the main body for heating the at least one contact section (Fig. 3).

    PNG
    media_image1.png
    289
    568
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    404
    792
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    513
    809
    media_image3.png
    Greyscale


Regarding claim 2, Fujii discloses the charging socket as claimed in claim 1,  and further show wherein the at least one heating element (25) is arranged at least in sections around the at least one contact section (Fig. 3, wherein the heating element is located near around electrical contact 10b).
Regarding claim 4, Fujii discloses the charging socket as claimed in claim 1, Fujii further disclose an electrically insulating insulation gap (space between electrical contacts 10a and 10b, Fig. 3) between a portion of the at least one contact section and the at least one heating element (25), wherein the insulation gap is between electrical contact 10a and the heating element (25) connected with electrical contact 10b, the insulation gap used to keep the electrical contact from shorting out.
Regarding claim 5, Fujii discloses the charging socket as claimed in claim 1, and further show wherein the at least one heating element (25) is at least partially embedded in the main body (Fig. 3).
Regarding claim 6, Fujii discloses the charging socket as claimed in claim 5, and further wherein the at least one heating element (25) is completely embedded in the main body (Fig. 3).
Regarding claim 7, Fujii discloses the charging socket as claimed in claim 1, and further show wherein the at least one heating element (25) has at least one electrical heating element (“generating unit 21 (e.g., heating wire) that generates heat using electric power from the charging cable 6”, Para. 0036, fig. 3).
Regarding claim 8, Fujii discloses the charging socket as claimed in claim 1, and further disclose at least one sensor element (26, Fig. 2) within the main body for detecting a sensor parameter (Para. 0037).
Regarding claim 9, Fujii discloses the charging socket as claimed in claim 8,  and further show wherein the at least one sensor (26) is at least one of a temperature sensor (temperature sensor 26, Fig. 2).
Regarding claim 11, Fujii discloses the charging socket as claimed in claim 1, and further show wherein at least two contact sections (contact section which house positive contact 10a and contact section which house negative contact 10b, Fig. 3) for different mating contact sections of different charging plugs (12a and 12b of vehicle 3, Fig. 3) are formed in the main body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 20110199047 A1) in view of Sanchez (DE10201601181 B3) cited on IDS dated May 22, 2018.
Regarding claim 3, Fujii discloses the charging socket as claimed in claim 2 except wherein the at least one heating element completely surrounds the at least one contact section.
In the same field of endeavor, Sanchez discloses a multi-functional socket (32, see annotated Fig. 1 below, Para. 0032) comprising a heating element (40, Fig. 1) that completely surrounds at least one contact section (Fig. 1). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill . 


    PNG
    media_image4.png
    765
    870
    media_image4.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 20110199047 A1).
Regarding claim 10, Fujii discloses the charging socket as claimed in claim 1, and further comprising: a switching apparatus including a first electromagnetic switch 
Fujii is silent on the at least one heating element including at least two heating elements arranged in the main body and wherein the at least two heating elements can be actuated separately from one another by the switching apparatus. However the use of multiple heating elements being installed in a main body, each actuated separately to produce heat is a conventional concept, especially in the case of zoned heating or for providing additional heating capacity. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the charging socket of Fujii by adding a second heating element since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art, in this case for providing zoned heating or additional heating capacity for faster heating of the charging socket.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496.  The examiner can normally be reached on 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES F SIMS III/Examiner, Art Unit 3761                  

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715